Citation Nr: 0607287	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a fungal infection 
of the feet.  

4.  Entitlement to an initial evaluation in excess 20 percent 
for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran was scheduled for a Travel Board hearing in March 
2005 but he failed to report.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT


1.  Hypertension was not present within one year of the 
veteran's discharge from service, and hypertension is not 
etiologically related to service.  

2.  A chronic fungal infection of the feet was not present in 
service or until many years thereafter, and is not 
etiologically related to service.  

3.  The veteran's diabetes mellitus has been treated with 
oral hypoglycemic medications and restricted diet; it has not 
necessitated insulin or regulation of the veteran's 
activities.

CONCLUSIONS OF LAW

1.  A chronic fungal infection of the feet was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §  1110(West 
2002); 38 C.F.R. § 3.307 (2005).  

2.  Hypertension was not incurred in or aggravated by active 
duty, and the incurrence of hypertension during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the veteran's claim was initially 
adjudicated after the enactment of the VCAA.  In April 2001, 
the RO provided the required notice.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Moreover, 
subsequent correspondence dated in July 2003 and March 2004 
provided the requisite notice to the veteran.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations in 
connection with his claims.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Service Connection for Fungal Infection of the Feet and for 
Hypertension

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records are entirely negative for complaints, 
treatment or clinical findings of any sort of disorder of the 
feet, including a fungal infection.  In addition, the service 
medical records during his period of active duty show no 
elevated blood pressure readings or diagnosis of 
hypertension.  On separation examination conducted in 
September 1967, the veteran's blood pressure reading was 140/ 
80.  The post-service medical evidence of record shows that 
the veteran currently has hypertension, but there is no 
medical evidence showing manifestations to a compensable 
degree within the first post-service year.  In fact, the 
available medical evidence first shows treatment and 
diagnosis of hypertension no earlier than 1997, many years 
after his service discharge.  On VA examination in September 
2001, the veteran reported that hypertension had only been 
diagnosed 3 years prior to the examination.  Thus, there are 
no post-service medical findings of hypertension until many 
years after the veteran's discharge from service.  Moreover, 
there is no medical evidence of a nexus between the veteran's 
current hypertension and his military service.  

With regard to the veteran's claim for service connection for 
a fungal infection of the feet, it is noted that post-service 
medical records which were obtained do not reflect treatment 
for the disorder.  The Board notes that on VA examination in 
September 2001, it was noted that the veteran had a tinea 
infection of the feet.  The first medical evidence suggesting 
any fungal foot infection is dated many years after his 
service discharge.  In this regard, there is no competent 
evidence than any current fungal infection of the feet had 
its origins in active service or that such is in any way 
related to service.  

In essence, the evidence of a nexus between the veteran's 
current hypertension and fungal foot infection and his 
military service is limited to the veteran's own statements.  
This is not competent evidence of the claimed nexus since lay 
persons, such as the veteran, are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for 
hypertension or a fungal foot infection.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
these claims because the preponderance of the evidence is 
against the claims. 

Entitlement to an Initial Evaluation in Excess of 20 percent 
for Diabetes Mellitus

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The RO assigned an initial 20 percent rating for diabetes 
mellitus associated with herbicide exposure, effective March 
7, 2001.  The veteran contends that a higher initial 
evaluation is warranted for his diabetes mellitus.  A 10 
percent rating is warranted for diabetes mellitus manageable 
by restricted diet only.  A 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  The next higher 
rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Diabetes mellitus requiring insulin, restricted 
diet and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  


Analysis

On VA examination in September 2001, the veteran indicated 
that he had not been admitted to the hospital with 
ketoacidosis or hypoglycemia.  He said that he was on a 
diabetic diet and had lost some weight on the diet.  There 
was no restriction of his activities and he was able to 
perform his activities of daily living.  It was noted that he 
saw his primary care physician every three months for 
treatment.  The diagnosis included non-insulin dependent 
diabetes mellitus.  

On VA examination in April 2004, the veteran reported that he 
had ketoacidosis at the time of diagnosis of diabetes 
mellitus in 1997 and was hospitalized.  He said that he had 
no recurrence of such symptoms.  He denied having experienced 
hypoglycemic reactions.  He said that he was on a low 
carbohydrate diet due to his diabetes.  It was noted that he 
took oral hypoglycemic medication but did not use insulin.  
He reported numbness in his lower extremities associated with 
pain.  He stated that such symptoms were the reason that he 
was unable to work.  The diagnoses included Type 2 diabetes 
mellitus treated with oral hypoglycemics.  It was also noted 
that the veteran appeared to have diabetic peripheral 
neuropathy and erectile dysfunction.  Controlled hypertension 
and hyperlipidemia were also noted.  

The Board notes that service connection for peripheral 
neuropathy of the lower extremities, as secondary to service 
connected diabetes mellitus was granted in a November 2004 RO 
decision.  

The evidence regarding the veteran's service-connected 
diabetes mellitus demonstrates that the condition is non-
insulin dependent and treated through the use of diet and 
oral hypoglycemic medication.  In this regard, the veteran's 
diabetes has not required any regulation of his activities or 
treatment with insulin.  Moreover, the veteran has denied 
experiencing any episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  In sum, the evidence 
shows that the veteran's diabetes mellitus does not more 
nearly approximate the criteria for 40 percent rating than 
those for a 20 percent rating at any time during the initial 
evaluation period.  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a fungal infection of 
the feet is denied.  

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus is denied.  



REMAND

The veteran claims that service connection for hearing loss 
is warranted.  In this regard it is noted that although the 
veteran's service medical records do not show hearing loss 
during active duty, it has been established that the veteran 
was exposed to acoustic trauma during service in his military 
duties as a paratrooper.  In fact, service connection for 
tinnitus, in part, was established, based on such findings.  

The Board notes that a VA audiological consultation report 
dated in September 2002 reflects that the veteran complained 
of hearing loss, primarily on the right for over 20 years.  
He reported significant military and occupational noise 
exposure.  Examination of the veteran reflected mild hearing 
loss.  

On VA audiological examination in March 2004, the veteran 
reported hearing loss mainly in the right ear.  It was noted 
the examiner did not have the veteran's claims file or 
medical records available for review in connection with the 
examination.  In addition, the examiner indicated that pure 
tone thresholds were not considered reliable enough for 
compensation and pension rating.  It was recommended that 
another audiologist at a different VA facility retest the 
veteran.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded an audiological examination 
to determine the etiology of any currently 
present hearing loss disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
presence of hearing loss disability for VA 
purposes should be confirmed or ruled out.  

In addition, based upon the examination 
results, review of the veteran's pertinent 
medical history, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hearing impairment is 
etiologically related service, to include 
any exposure to acoustic trauma during 
service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.  

2.  Then, the RO should readjudicate the 
claim of service connection for hearing 
loss based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


